Citation Nr: 0907994	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  04-37 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
hypertension.

2.  Entitlement to a rating in excess of 20 percent for 
cervical sprain.

3.  Entitlement to an increased (compensable) rating for an 
appendectomy scar, prior to November 27, 2007.

4.  Entitlement to a rating in excess of 10 percent for an 
appendectomy scar, since November 27, 2007.

5.  Entitlement to an initial rating in excess of 10 percent 
for neuralgic headaches.

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1968.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from two RO rating decisions.

In an August 2003 rating decision, the RO, inter alia, denied 
the Veteran's claims for increased ratings for hypertension, 
rated 10 percent, cervical sprain, rated 20 percent, and 
appendectomy scar, rated noncompensable; and denied the claim 
for a TDIU.  The Veteran filed a notice of disagreement (NOD) 
as to this decision (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in December 2003.  The RO issued a 
statement of the case (SOC) in August 2004, and the Veteran 
filed a substantive appeal (via a VA Form 9) in October 2004.

In an August 2004 rating decision, the RO granted service 
connection and assigned a 10 percent rating for neuralgic 
headaches, secondary to the Veteran's service-connected 
cervical spine disability.  The Veteran filed an NOD in 
October 2004, the RO issued an SOC in December 2004, and the 
Veteran filed a substantive appeal (via a VA Form 9) in 
January 2004.

In June 2006, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
the hearing is of record.

As the claim relating to the rating for headaches involves a 
request for a higher initial rating following the grant of 
service connection, the Board has characterized this claim in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service-
connected disabilities

In May 2007, the Board remanded the claims on appeal to the 
RO, via the Appeals Management Center (AMC) in Washington, 
DC, for additional development.  After accomplishing further 
action, in a February 2008 rating decision, the AMC increased 
the rating for the appendectomy scar to 10 percent, effective 
November 27, 2007.   The AMC continued the denial of each 
remaining claim, as reflected in the February 2008 
supplemental SOC (SSOC), and returned these matters to the 
Board for further appellate consideration.  

As higher ratings for the appendectomy scar are assignable 
before and after November 27, 2007, and the Veteran is 
presumed to seek the maximum available benefit for a 
disability, the Board has characterized the appeal involving 
the appendectomy scar as encompassing the two matters set 
forth on the title page.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The Board's decision on the claim for higher rating for 
hypertension is set forth below.  The remaining issues are 
addressed in the remand following the order; these matters 
are being remanded to the RO, via the AMC, in Washington, DC.  
VA will notify the Veteran when further action, on his part, 
is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  The evidence reflects that the Veteran's diastolic blood 
pressure has been predominantly less than 110, and systolic 
blood pressure has been predominantly less than 200.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
hypertension are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.7, 4.31, 4.104, Diagnostic Code 7101 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) 
includes enhanced duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate an increased 
rating claim: (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

As regards the claim herein decided, a May 2003 pre-rating 
letter provided notice to the Veteran regarding what 
information and evidence was needed to substantiate the claim 
for higher rating, as well as what information and evidence 
must be submitted by the Veteran, and what information and 
evidence would be obtained by VA.  The August 2003 RO rating 
decision reflects the initial adjudication of the claim after 
issuance of this letter.  

Post-rating, the August 2004 SOC set forth the criteria for 
higher ratings for hypertension (which suffices, in part, for 
Dingess/Hartman).  A June 2007 letter provided the Veteran 
with information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  After issuance of this letter, and 
opportunity for the Veteran to respond, the February 2008 
SSOC reflects readjudication of the claim.  Hence, the 
Veteran is not shown to be prejudiced by the timing of the 
latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The Board also notes that, to the extent that the 
aforementioned letters do not meet all of the requirements of 
Vazquez-Flores, the Veteran's written statements, in 
particular July 2007 correspondence, indicate the impact of 
his hypertension on his employment and daily life, 
demonstrated an awareness of what was necessary to 
substantiate his increased rating claim.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  Consequently, any 
error in this regard was "cured by actual knowledge on the 
part of the claimant."  See Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir 2007).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of post-
service private medical records, as well VA outpatient 
treatment records, and reports of VA examinations.  Also of 
record and considered in connection with the appeal are 
various written statements provided by the Veteran and by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claim herein decided, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim herein decided.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the Veteran or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the matter herein 
decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error and affirming that the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Higher Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which provides for 
ratings based on average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following 
analysis is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

The Veteran's  hypertension is rated under 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  The term "hypertension" means that 
the diastolic blood pressure is predominantly 90mm or 
greater, and "isolated systolic hypertension" means that 
the systolic blood pressure is predominantly 160mm or greater 
with a diastolic blood pressure of less than 90mm.  Note (1), 
Diagnostic Code 7101.

Under Diagnostic Code 7101, a rating of 10 percent requires 
diastolic blood pressure predominantly 100 or more, or 
systolic blood pressure predominantly 160 or more, or minimum 
evaluation for an individual with a history of diastolic 
blood pressure predominantly 100 or more or who requires 
continuous medication for control.  A rating of 20 percent 
requires diastolic blood pressure predominantly 110 or more, 
or systolic blood pressure predominantly 200 or more.  A 
rating of 40 percent requires diastolic pressure 
predominantly 120 or more.  A rating of 60 percent requires 
diastolic blood pressure predominantly 130 or more.  
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.

The Board notes that, effective October 6, 2006, VA revised 
the regulation that governs the evaluation of specified 
cardiovascular disorders-those rated under Diagnostic Codes 
7000 through 7007, 7011, and 7015 through 7020.   See 38 
C.F.R. 4.100.  The revised regulation adds a new "Note (3)" 
to 38 C.F.R. § 4.104, Diagnostic Code 7101 for hypertensive 
vascular disease, stating that hypertension is to be 
evaluated separately from hypertensive heart disease and 
other types of heart disease.  The Board notes, however, that 
the actual criteria for rating hypertension (set forth in 
Diagnostic Code 7101, as above) has remained unchanged.  
Hence, the RO's failure to provide notice of the revisions is 
harmless.   absence of such notice is harmless error.  See, 
e.g., Mayfield, 20 Vet. App. at 543 (rejecting the argument 
that the Board lacks authority to consider harmless error).  

Considering the pertinent evidence of record in light of the 
applicable rating criteria, the Board finds that a rating for 
hypertension in excess of 10 percent is not warranted.  

VA treatment notes reflect the following blood pressure 
readings: on May 2, 2002, 119/78; on July 26, 2002, 155/82, 
139/91, 123/80, 121/67, and 86/58; on August 1, 2002, 145/82; 
on September 19, 2002, 137/69, 138/82, and 137/79; on 
February 26, 2003, 139/89; on February 18, 2004, 130/76; on 
March 8, 2004, 126/80; on August 19, 2004, 110/80; on 
September 26, 2005, 150/100; on June 14, 2006, 120/60; on 
June 27, 2006, 136/90; on June 29, 2006, 119/80; on August 2, 
2006, 134/87; on September 12, 2006, 129/85; on October 25, 
2006, 130/80; on November 8, 2006; on January 2, 2007, 
149/92; on February 16, 2007, 122/83; and on May 8, 2007, 
126/80.

On June 2003 VA general medical examination, blood pressure 
readings were 140/90, 140/90, and 140/90.

On June 2003 VA examination for hypertension, the examiner 
diagnosed hypertension and noted that it was controlled on 
medication and that it did not interfere with the Veteran's 
occupation.

A July 2007 VA treatment note reflects the physician's 
observation that the Veteran's blood pressure on several 
occasions have been manifested by diastolic pressure greater 
than 90, noting blood pressure readings of 162/96 on August 
26, 2003, 158/92 on March 16, 2005, and 149/92 on January 2, 
2007.   

On November 2007 VA examination, blood pressure readings were 
150/90, 150/90, and 150/90, and the examiner diagnosed 
hypertension.  The examiner noted that the Veteran was taking 
medication for hypertension, that there were no signs of 
atherosclerotic complications secondary to hypertension, and 
that the hypertension did not affect his activities of 
dailing living.

Collectively, the above-described medical evidence reflects 
that diastolic blood pressure has been predominantly less 
than 110, and systolic blood pressure has been predominantly 
less than 200.  Indeed, all readings of record have shown 
diastolic blood pressure less than 200 and systolic blood 
pressure less than 110.  Thus, a higher 20 percent rating is 
not warranted under Diagnostic Code 7101.

Additionally, the Board finds that there is no showing that, 
at any point pertinent to the claim for higher rating, the 
disability under consideration has reflected so exceptional 
or so unusual a disability picture as to warrant the 
assignment of any higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b) (cited in the August 2004 SOC).  In 
this regard, the Board notes that the disability has not 
objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating for 
the period).  There also is no evidence that the disability 
has necessitated frequent periods of hospitalization, or has 
otherwise rendered inadequate the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) have not been met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the disability under 
consideration, pursuant to Hart, and that the claim for 
higher rating must be denied.  In reaching these conclusions, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine; however, as the preponderance of the 
evidence is against assignment of any higher rating, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).




ORDER
A rating in excess of 10 percent for hypertension is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the remaining claim son appeal is warranted.

Initially, the Board notes that the AMC did not address the 
claims for increase involving the appendectomy scar in the 
February 2008 SSOC.  Although the AMC provided the Veteran 
with the February 2008 rating decision, in which it increased 
the rating for the appendectomy scar to 10 percent, as that 
was not a complete grant of benefits, the AMC must still 
furnish the Veteran an SSOC on the claims.  See 38 C.F.R. 
§ 19.31 (2008).

In addition, in April and June 2008, prior to certification 
of the appeal and transfer of the record to the Board, the 
AMC received additional evidence from the Veteran.  The 
evidence consists of medical evidence pertinent to the claims 
for increase involving the cervical sprain and neuralgic 
headaches.  The AMC did not issue an SSOC.  Under the 
circumstances, the Board has no alternative but to remand 
these matters to the RO for consideration of these claims in 
light of the additional evidence received since the issuance 
of the March 2005 SSOC, and for issuance of an SSOC 
reflecting such consideration.  See 38 C.F.R. §§ 19.31, 19.37 
(2008).

The Board also notes that, specifically as regards the claim 
for a TDIU, the record does not contain an adequate medical 
opinion on the impact of the Veteran's service-connected 
disabilities, either individually or in concert, on his 
ability to obtain or retain substantially gainful employment.  
The report of a November 2007 VA examination for the spine 
reflects the examiner's statement that, as regards the 
opinion about the cervical spine disability and work, the 
Veteran has difficulty moving around, lifting heavy objects, 
and positioning due to neck pain.  In a January 2008 
addendum, the spine examiner stated, "The opinion about his 
disability and his work is at least as likely as not is 
related to his neck condition."  This statement is not 
clear.  Hence, further medical opinion in this regard is 
warranted.  

Under these circumstances, the RO should undertake 
appropriate action to obtain a supplemental medical opinion-
based on a full review of all the evidence-that addresses 
the impact of the Veteran's service-connected disabilities, 
individually and in concert, on his ability to obtain or 
retain substantially gainful employment.  The RO should only 
arrange for the Veteran to undergo VA examination if the 
physician is unable to provide the requested opinion without 
examining the Veteran.  

If further examination to obtain a sufficient medical opinion 
on the matter of a TIDU is deemed warranted, the Veteran is 
hereby advised that failure to report for any such scheduled 
VA examination, without good cause, shall result in a denial 
of the claim for a TDIU (which is a claim for increase).  See 
38 C.F.R. § 3.655(b).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the Veteran fails to report to any such  scheduled 
examination, the RO must obtain and associate with the claims 
file any copy(ies) of notice(s) of the date and time of the 
examination sent to the Veteran by the pertinent VA medical 
facility.

Prior to obtaining further medical opinion, to ensure that 
all due process requirements are met, the RO should give the 
Veteran another opportunity to present information/evidence 
pertinent to the claims on appeal.  The RO's notice letter to 
the Veteran should explain that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but 
see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should also ensure that its notice to the Veteran 
meets the requirements Vazquez-Flores (cited to above), as 
appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2008).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development or notification action 
deemed warranted by the VCAA prior to adjudicating the 
remaining claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal.  

The RO should explain the type of evidence 
that is the Veteran's ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of Vazquez-Flores (cited to 
above), as appropriate.  

The RO should clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all records/responses received 
are associated with the claims file, or, 
the time period for the Veteran's response 
expires, the RO should arrange for the 
Veteran's claims file to be reviewed by an 
appropriate physician at a VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician, 
and the report of supplemental opinion 
should include discussion of the Veteran's 
documented medical history and assertions.  
The physician should render an opinion, 
based upon review of the record and 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that the Veteran's 
service-connected disabilities, either 
individually or in concert, render him 
unable to obtain or retain substantially 
gainful employment.

If the physician is unable to provide the 
requested opinion without examining the 
Veteran, the RO should arrange for the 
Veteran to undergo examination by an 
appropriate physician to provide the 
above-requested opinion.  The entire 
claims file, to include a complete copy of 
the REMAND, must be made available to the 
physician designated to examine the 
Veteran, and the report of examination 
should include discussion of the Veteran's 
documented medical history and assertions.  
All appropriate tests and studies should 
be accomplished (with all results made 
available to the physician prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.  

The physician should set forth all 
examination findings (if any) along with 
complete rationale for the opinion 
expressed, in a printed (typewritten) 
report.

4.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file a 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
Veteran by the pertinent facility. 

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claims on appeal.  
If the veteran fails to report to any 
scheduled examination, in adjudicating the 
claim for a TDIU, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate each claim  in light of all 
pertinent evidence (to include all 
additional evidence added to the record 
since the issuance of the March 2005 SSOC) 
and legal authority.

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


